DETAILED ACTION
Claims 1-3, 5-9, 11-15, and 17-18 are pending. Claims 4, 10, and 16 are canceled.
Claims 1-3, 5-9, 11-15, and 17-18 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-6 are directed toward a system and have been reviewed.
Claims 1-6 appear to remain statutory, as the system includes hardware (non-transitory computer readable medium) as disclosed in ¶ 0055 of the applicant’s specification.
Further, claims 1-6 perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 7-12 are directed toward an article of manufacture and have been reviewed.
Claims 7-12 appear to remain statutory, as the article of manufacture is directed to statutory subject matter/excludes transitory signals. Further, claims 7-12 also remain statutory as they continue to perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 13-18 are directed towards a method and have been reviewed.
Claims 13-18 appear to remain statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions as it performs updates to a newly created entry within a datastore based on propagation of a message (obtained from a third-party messaging service and further associated with a user account of an on-demand service) throughout a system. 
Allowable Subject Matter
Claims 1-3, 5-9, 11-15, and 17-18 are allowed.

Regarding independent claims 1, 7, and 13, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 are allowed at least by virtue of their dependency on allowed base claims.

The cited references include Maquaire1 (shared assignee), Baweja2, Wang3, Cohen4, and newly incorporated reference Miasnik5.

Maquaire teaches (¶ 0268) periodically performing its techniques including (¶ 0086) providing an update about a record update in a feed to anyone subscribed. Maquaire (FIG. 13, ¶ 0269-0275) describes how the events may be written to appropriate tables, a plurality of which (¶ 0199) may be used to track events and create feeds. An event can have multiple entries depending on the table, for which new entries are added at the end. User subscription tables also exist as seen in Maquaire ¶ 0205.

Baweja teaches (FIG. 3, col. 5, lines 26-32) metadata for a message including its ID, sender, status, and time sent. Messages also exist within a queue manager’s message queue (Baweja FIG. 7, col. 6, lines 1-11). A message listing within a queue can be updated with a status of “Received” (Baweja FIG. 3, col. 5, lines 26-29); the server can be advised through a tracking message that the message has been received (FIG. 8, col. 6, lines 65-67).

Wang teaches (FIG. 3, ¶ 0036) searching for a post-confirmation data record corresponding to a given UID.

Cohen teaches (FIG. 9, ¶ 0137) determining whether or not a follow-up relating to sent messages has been triggered. Cohen also teaches (¶ 0146) resending any messages for which receipt notifications were not received.

Miasnik teaches (¶ 0065) providing authentication information such as digital certificates or credentials for subsequent communication of inter-organization messages.
Miasnik also teaches (¶ 0079) tracking receipt of messages by their intended recipients, resending messages, and reporting on the success or failure of communications.

The resulting claim limitations appear to be directed to proactively retrieve a message, creating an entry for the message, distributing the message, updating the entry to trace the message’s distribution, verify receipt of the message by querying a datastore for one of these updates, and, in response to failure to verify receipt, obtaining required credentials, obtaining the message a second time, and forwarding it.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references (such as Miasnik) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements, such as verifying receipt based on data within a data store being addressed by Baweja and resending any messages that were determined to not have been received being addressed by Cohen. Resending a message in an environment involving the sharing of required credentials is also contemplated, specifically by Miasnik. The prior art does not appear to fully address the resending involving obtaining required credentials, re-obtaining the previously-propagated message, and re-sending it in the manner and with the directionality specified by the claims as currently structured.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Maquaire et al., U.S. Patent Application Publication No. 2015/0019480
        2 Baweja et al., U.S. Patent No. 7,143,128
        3 Wang et al., U.S. Patent Application Publication No. 2016/0094383
        4 Cohen et al., U.S. Patent Application Publication No. 2011/0060800
        5 Miasnik et al., U.S. Patent Application Publication No. 2016/0307286